Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 6/11/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 1-9 and 11-23 renumbered 1-22 are allowed.

Reason for Allowance
The present invention is directed to a method for decoding signal modulation.
Each independent claim identifies the uniquely distinct features, particularly:
wherein:
•    the processor unit is adapted to decode single code modulation and
•    the processor unit has:
• a memory for a predetermined ON period and a predetermined partially-ON period and
• a clock for timing the length of the ON period and the partially-ON period, the arrangement being such that:

•    the processor unit changes to a partially-ON state for retaining the device switched on for the partially-ON period indicated and switches the device OFF.

The closest prior art:
Nickerson (US 20180314223 A1) discloses a method for pulse code generator and decoder for controlling a plurality of device (Fig 1-77).
Dowering (US 20070035907 A1) discloses a system of irrigation controller including signal encoding and decoding (Fig 1-10B).
Nickerson (US 20080319585 A1) discloses a modular and expandable irrigation controller.

All the prior art disclose conventional method for decoding signal modulation, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643. The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473